Citation Nr: 1749356	
Decision Date: 11/01/17    Archive Date: 11/13/17

DOCKET NO.  13-28 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.

2. Entitlement to an increased rating in excess of 40 percent for a thoracolumbar spine disability, including myofascial syndrome of the lumbar spine with degenerative joint disease.

3. Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity prior to January 14, 2016, and in excess of 20 percent thereafter.	

4. Entitlement to a compensable rating for bilateral hearing loss.



REPRESENTATION

Veteran represented by:	Mary Long, an attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Z. Sahraie, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from August 1969 to October 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Veteran testified before the undersigned Veterans Law Judge at a Board videoconference hearing in July 2014.  The transcript is of record.

These matters were previously before the Board in June 2015, at which time they were remanded for additional development.  They have been returned to the Board for appellate review.

This appeal was processed using the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this case should take into consideration the existence of these records.



FINDINGS OF FACT

1. Hypertension was not manifested during active service or within one year of separation therefrom, and is not otherwise related to service, to include as proximately due to or chronically aggravated by any service-connected disability.

2. There has been no showing of ankylosis at any level of the spine during the appeal period, and no showing of incapacitating episodes due to IVDS during the appeal period.

3. The Veteran's radiculopathy of the right lower extremity was manifested by moderate incomplete paralysis of the sciatic nerve for the entirety of the appeal period.

4. Throughout the appeal period, audiometric findings show that the Veteran has no more than Level III hearing loss in either ear.


CONCLUSIONS OF LAW

1. The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2016).

2. The criteria for a rating in excess of 40 percent for service-connected thoracolumbar disability have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5242-43 (2016).

3. The criteria for an evaluation of 20 percent under Diagnostic Code (DC) 8520, but no higher, for radiculopathy of the right lower extremity have been met for the entire appeal period.  38 U.S.C.A. § 1155, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.7, 4.124a, DC 8520 (2016).

4. The criteria for an initial compensable rating for bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.85, Diagnostic Code 6100 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to notify and assist

When VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran has been provided notice letters throughout the appeal that address all notice elements required.  There has been no allegation of notice error in this case.  See Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  

The Board has also satisfied its duty to assist.  38 U.S.C.A. § 5103A; 38 C.F.R. 3.159.  VA has obtained all identified and available treatment records for the Veteran.  In addition, the Veteran has undergone VA examinations in connection with the claims on appeal.  The Board finds the examinations adequate, because they include a review of the medical file, an interview of the Veteran, and examination findings supported by rationale.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In light of the foregoing, the Board finds that VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his appeal.  The Veteran has not identified any outstanding evidence that needs to be obtained.  



Entitlement to service connection for hypertension

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110; 38 C.F.R. § 3.303.  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

The Federal Circuit has held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2016).  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2016).  

Service connection for hypertension may be established on a presumptive basis by showing that hypertension manifested to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Where hypertension manifests to a compensable degree within one year following separation from service, it is presumed to have had its onset in service even though there is no evidence of hypertension during service.  38 C.F.R. § 3.307(a) (2016).  If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2016).

The Veteran's service treatment records are silent for high blood pressure.  There is no indication of an in-service diagnosis of hypertension, and the Veteran was not diagnosed with hypertension for many years after separation.  January 1970 service treatment records show the Veteran's blood pressure was measured at 120/70mmHg, well under the threshold for a hypertension diagnosis.  

Emergency department records from April 2002 show the Veteran's blood pressure was recorded at 123/79mmHg, and confirm he was not taking blood pressure medications at that time.  October 2003 VA treatment records show blood pressure of 139/85, again without blood pressure medications.  

However, by late 2009, the Veteran had received a diagnosis of hypertension and was taking prescribed Lisinopril for the condition.  His blood pressure of 136/88mmHg, recorded in December 2009, although under the hypertension threshold, was controlled by his medication.  From that point forward, hypertension is listed as an active diagnosis in the Veteran's treatment records.

The Veteran was afforded a VA examination in connection with his service connection claim in January 2016.  That examiner observed that the Veteran's blood pressure was normal on testing, and that he was not at that time on any blood pressure medication.  In furnishing his negative nexus opinion, the examiner stated, "I find no record of [hypertension] during service, [nor] any condition that would cause hypertension...and it would appear that [the Veteran's] hypertension is essential hypertension."  

On the question of direct service connection, the Board finds this opinion to constitute the most probative evidence of record.  The examiner correctly noted the absence of any hypertension diagnosis in service, and, as noted above, the Veteran did not begin treatment for the condition for many years after separation.

Finally, the Veteran has contended that his hypertension has been caused or aggravated beyond its normal course of progression by his service-connected disabilities, including his musculoskeletal disabilities.  Secondary service connection may be granted for a disability that is proximately due to, or aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310 (2016).  In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In this case, no treating or examining provider has indicated the presence of any link between the Veteran's hypertension and any other service-connected disability.  The question was addressed by the VA examiner with whom the Veteran met in January 2016.  The examiner dismissed any potential link between hypertension and any other disability in the Veteran's case.  The examiner pointed out that the Veteran's hypertension is considered "essential hypertension," which is understood to be unrelated to any other disability; "essential" hypertension is, by definition, hypertension that owes to no known cause.  

With respect to the question of secondary service connection, to include proximate causation or aggravation, the Board finds the January 2016 VA examiner's assessment to be the most probative evidence of record.  It is thorough, reasoned, and based on an examination and interview of the Veteran and a thorough file review.  Most critically, the assessment as a whole, taken to include its addendum, is uncontroverted by the objective evidence of record.

While the Board has considered with sympathy the Veteran's lay statements, it cannot afford probative weight to his assertions with respect to the etiology of his hypertension in this case.  While he is competent to report his experiences and symptoms since service, the Veteran is not competent to provide a nexus opinion regarding the nature and etiology of his hypertension.  Jandreau v. Nicholson, 492 F. 3d 1372 (2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006).  The Veteran's reports of his symptoms are relevant, competent, and credible; however, the question of the etiology of hypertension is limited to the purview of someone with medical knowledge and training, such as the VA examiner in this case.  

In sum, the evidence does not show that it is at least as likely as not that hypertension is related to active service; or that it was caused or aggravated by service-connected disabilities.  The probative value of the Veteran's assertions is outweighed by the probative value of the thorough and reasoned opinion of the physician who performed the January 2016 VA examination.  

As the preponderance of the evidence is against the claim, service connection for hypertension must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to an increased rating in excess of 40 percent for a thoracolumbar spine disability, including myofascial syndrome of the lumbar spine with degenerative joint disease.

Disability evaluations (ratings) are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

A rating granted following an initial award of service connection may be "staged," that is, comprised of successive ratings reflecting variations in the disability's severity since the date of service connection.  Separate ratings can be assigned for separate periods of time based on the facts found.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. Ap. 119 (1999).

When evaluating musculoskeletal disabilities based on limitation of motion, a higher rating must be considered where the evidence demonstrates additional functional loss due to pain, pursuant to 38 C.F.R. §§ 4.40 and 4.45.  The diagnostic codes pertaining to range of motion do not subsume §§ 4.40 and 4.45.  The rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Back disabilities are rated under the General Rating Formula for Diseases and Injuries of the Spine (General Rating Formula), specified in 38 C.F.R. § 4.71a.  If there is intervertebral disc disease, the rating criteria specified in the Formula for Rating Intervertebral Disk Syndrome Based on Incapacitating Episodes may be applicable.  In this case, the Veteran's back disability has been evaluated under Diagnostic Code (DC) 5242, for degenerative arthritis of the spine.  The Veteran is currently in receipt of a 40 percent rating for his thoracolumbar spine disability for the entirety of the appeal period.

The only criterion which warrants an evaluation in excess of 40 percent for limitation of motion of the thoracolumbar spine is where there is unfavorable ankylosis of the thoracic spine.  Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating, and unfavorable ankyloses of the entire spine warrants a 100 percent rating.

The Rating Schedule allows evaluation of intervertebral disc syndrome (IVDS) based on incapacitating episodes.  38 C.F.R. § 4.71a, DC 5243.  An incapacitating episode is a period of acute signs and symptoms that requires bed rest and treatment by a physician.  38 C.F.R. § 4.71a, Note (1).

There is no objective evidence of ankylosis at any level of the Veteran's spine.  The VA examiner with whom he met in May 2010 found no evidence of ankylosis.  This finding was confirmed by the VA examiner with whom the Veteran met in March 2013.  That examiner indicated the presence of IVDS, but indicated that the Veteran reported no incapacitating episodes over the prior twelve month period.  

A final VA examination was conducted in January 2016.  Again, there was no evidence of ankylosis at any level.  Moreover, the examiner indicated the Veteran had suffered no incapacitating episodes due to his IVDS over the prior twelve month period.

A review of the relevant evidence reveals no basis for a rating in excess of the 40 percent already assigned.  The only available avenues to a higher rating require a showing either of ankylosis, or of incapacitating episodes caused by IVDS having a total duration of at least 6 weeks during a 12-month period.  Neither is shown by the record.

Consideration of Deluca is of no avail here, as the Veteran is already in receipt of the maximum available rating given his symptomatology.  Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997) (The provisions of 38 C.F.R. §§ 4.40, 4.45 are not for consideration where the Veteran is in receipt of the highest rating based on limitation of motion and a higher rating requires ankylosis).  

In sum, the preponderance of the evidence is against an evaluation in excess of 40 percent for degenerative arthritis of the lumbar spine, and the claim is denied.  There is no reasonable doubt to be resolved in the Veteran's favor.

Entitlement to an increased rating in excess of 10 percent for radiculopathy of the right lower extremity prior to January 14, 2016, and in excess of 20 percent thereafter.

For diseases of the peripheral nerves, disability ratings are based on whether there is complete or incomplete paralysis of the particular nerve.  The term "incomplete paralysis," indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  See 38 C.F.R. § 4.124a, Diseases of the Peripheral Nerves.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury and the relative impairment in motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.

Complete paralysis of the sciatic nerve is evidenced by the foot dangled and dropped, no active movement possible of muscles below the knee, and flexion of knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  Neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  38 C.F.R. § 4.123.

Under Diagnostic Codes 8520, for incomplete paralysis, and 8620, for neuritis, a 10 percent disability rating is assigned for mild incomplete paralysis.  If the condition is considered "moderate," a 20 percent disability rating is provided.  If the condition is considered "moderately severe," a 40 percent disability rating is provided, and a 60 percent rating is warranted for conditions considered "severe, with marked muscular atrophy."  The Board observes that the words "mild," "moderate," and "severe" as used in the various diagnostic codes are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence.  38 C.F.R. § 4.6.

It should also be noted that use of terminology such as "severe" by VA examiners and others, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in arriving at a decision regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6.

The Veteran is currently in receipt of a 10 percent rating from May 25, 2011, and a 20 percent rating from January 14, 2016.  He seeks a higher rating for both periods.  Based on a review of the evidence of record, the Board finds that the subjective and objective evidence supports a disability rating of 20 percent, but no higher, for radiculopathy of the right lower extremity, for the entirety of the appeal period. 

Notes associated with the Veteran's May 2010 lumbar examination confirm the presence of radicular pain affecting the right lower extremity at the posterolateral aspect and occasionally affecting the foot as well.  Already at that point, the Veteran required the use of narcotic pain medication to manage his pain, and his walking was "occasionally limited."  He reported being able to stand only fifteen-to-twenty minutes before needing to rest due to his lower extremity pain.  Because the Veteran was not yet service-connected for radiculopathy at that time, the examiner did not comment on the degree of severity of his radicular symptoms.  

However, there is no objective evidence in the record showing substantial worsening of symptoms from that point.  Further, although the March 2013 VA examiner with whom the Veteran met to assess his lumbar symptomatology characterized the radiculopathy as "mild," he confirmed it caused the Veteran to ambulate abnormally.  

The Veteran underwent a VA examination to address specifically the nature and severity of his radiculopathy in January 2016.  That examiner noted constant pain in the right lower extremity, along with moderate paresthesias and numbness, and decreased sensation in the thigh, lower leg, and foot.  However, the Veteran demonstrated normal muscle strength throughout the lower extremities, with no muscle atrophy and a normal gait.  The examiner concluded the Veteran's radiculopathy was manifested by "moderate" incomplete paralysis.  The Board finds this assessment persuasive. 

First, the record lacks any evidence of muscle atrophy, as required for a 60 percent rating under DC 8520.  Further, no treating or examining provider has characterized the Veteran's radicular symptoms as "severe" in any respect.  The Board notes the Veteran was able to ambulate normally at the January 2016 examination, and retains full muscle strength in his legs.  As such, assignment of a rating in excess of the 20 percent contemplated for moderate incomplete paralysis is unwarranted.

On the other hand, there is no objective evidence in the record suggesting the Veteran's symptoms worsened in any notable way on or around the time the January 2016 examination was conducted.  Moreover, that examination constitutes the first instance in the record wherein the severity of the Veteran's radiculopathy was considered in explicit consideration of the criteria enumerated in the code.  As such, and construing all reasonable doubt in the Veteran's favor, the Board finds no reason to doubt that the January 2016 findings are representative of the Veteran's symptomatology throughout the appeal period.

In sum, the preponderance of the evidence indicates the Veteran's bilateral lower extremity symptoms moderately affect his activities.  However, he has not exhibited motor or reflex impairment, nor sensory deficits involving a large area of his lower extremities.  There is no evidence, and there have been no contentions, of loss of position sense, nor of total paralysis of the right foot.  As such, the Board finds that the Veteran's bilateral lower extremity radiculopathy has most nearly approximated a moderate level of incomplete paralysis, or a 20 percent evaluation for the right lower extremity.

In so finding, the Board has given consideration to the Veteran's statements, and found them credible and consistent with the evidentiary record.  In particular, his symptoms of pain, numbness, and limited mobility have been considered in finding moderate incomplete paralysis of the sciatic nerve.  To the extent the Veteran contends his lower extremity radiculopathy is more severe in degree, the Board places greater probative weight on the clinical findings of the trained professionals who have greater expertise in measuring motor, sensory and reflex abnormality.  There is no further doubt of material fact to be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b).

Entitlement to a compensable rating for bilateral hearing loss

Ratings for service-connected hearing loss range from noncompensable (0 percent) to 100 percent.  These ratings are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  In evaluating service-connected hearing loss, disability ratings are derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are performed.  See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Diagnostic Code 6100 provides a table for rating purposes (Table VI) to determine a Roman numeral designation (I through XI) for hearing impairment.  The hearing impairment is established by a state licensed audiologist including a controlled speech discrimination and the pure tone threshold average, which is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz), divided by four.  See 38 C.F.R. § 4.85.  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment of each ear.  The horizontal row represents the ear having the poorer hearing and the vertical column represents the ear having the better hearing.  Id.

Under 38 C.F.R. § 4.86(a) (exceptional patterns of hearing impairment), when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear is to be evaluated separately.  The provisions of 38 C.F.R. § 4.86(b) provide that when the pure tone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be evaluated to the next higher Roman numeral.  

The Veteran contends that an initial compensable disability rating is warranted for his service-connected bilateral hearing loss from loss, which is at present rated as noncompensable for the entirety of the appeal period, which dates from August 2010.

On the authorized audiological evaluation in August 2010, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
60
LEFT
20
20
15
65
80

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 86 percent in the left ear.

Based on the results of these tests, a Roman numeral II is designated for both ears from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.  

On the authorized audiological evaluation in October 2010, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
65
LEFT
15
20
15
65
75

Speech audiometry revealed speech recognition ability of 90 percent in the right ear and of 90 percent in the left ear.

Based on the results of these tests, a Roman numeral II is designated for both ears from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.


	(CONTINUED ON NEXT PAGE)


September 2011 audiological testing revealed the following:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
20
45
50
LEFT
10
10
20
50
60

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 96 percent in the left ear.

Based on the results of these tests, a Roman numeral I is designated for both ears from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.

March 2013 audiological testing revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
20
20
50
65
LEFT
15
15
30
60
70

Speech audiometry revealed speech recognition ability of 86 percent in the right ear and of 90 percent in the left ear.

Based on the results of these tests, a Roman numeral II is designated for both ears from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.

January 2016 audiological testing revealed the following:





HERTZ



500
1000
2000
3000
4000
RIGHT
15
25
30
55
65
LEFT
15
25
40
70
85

Speech audiometry revealed speech recognition ability of 80 percent in the right ear and of 88 percent in the left ear.

Based on the results of these tests, a Roman numeral III is designated for the right ear, and a Roman numeral II is designated for the left ear from Table VI of 38 C.F.R. § 4.85.  Intersecting the numeric designations to the applicable row and column for the right and left ear, a 0 percent rating is derived from Table VII of 38 C.F.R. § 4.85.  The intersection point for these categories shows that the hearing loss does not exceed the levels contemplated for a noncompensable (0 percent) schedular rating.

The provisions of 38 C.F.R. § 4.86(b) are not applicable as no examination on record shows simultaneous puretone threshold of 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz in either ear.

The Board has considered with sympathy the Veteran's lay contentions regarding his worsening hearing loss.  However, the application of the rating schedule to the audiometric findings does not establish that a compensable rating is warranted for any portion of the appeal period.  The weight of the competent and probative medical evidence of record is therefore against the claim, and as such, the benefit-of-the-doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7.



ORDER

Entitlement to service connection for hypertension is denied.

Entitlement to a rating in excess of 40 percent for a thoracolumbar spine disability is denied.

Entitlement to a rating of 20 percent, but no higher, for radiculopathy of the right lower extremity, is granted for the entirety of the appeal period.

Entitlement to a compensable rating for bilateral hearing loss is denied.










____________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


